
	
		I
		112th CONGRESS
		2d Session
		H. R. 6075
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Ms. Buerkle (for
			 herself, Mrs. Blackburn,
			 Mr. Broun of Georgia,
			 Mrs. Hartzler,
			 Mr. Kelly,
			 Mr. Roe of Tennessee, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To permit the chief executive of a State to create an
		  exemption from certain requirements of Federal environmental laws for producers
		  of agricultural commodities, and for other purposes.
	
	
		1.Unduly burdensome regulations
			 exemption
			(a)In
			 generalIf the chief
			 executive of a State determines, in accordance with this section, that a
			 requirement of a covered Federal environmental law, or a regulation thereunder,
			 is unduly burdensome to persons in the State acting in their capacity as
			 farmers, such requirement or regulation shall not apply to such persons acting
			 in such capacity.
			(b)ProcedureBefore
			 finalizing any determination under subsection (a), the chief executive of a
			 State shall solicit and accept public comments regarding such determination for
			 a period of not less than 90 days.
			(c)DefinitionsIn this Act:
				(1)Covered Federal
			 environmental lawThe term covered Federal environmental
			 law means—
					(A)the Clean Air Act (42 U.S.C. 7401 et seq.),
			 insofar as such Act applies to emissions of air pollutants other than emissions
			 resulting from the combustion of any fossil fuel;
					(B)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.); and
					(C)the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.).
					(2)FarmerThe
			 term farmer means—
					(A)a producer, as
			 that term is defined in—
						(i)section 1001 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8702);
						(ii)section 1506(a) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8773(a)); and
						(iii)section 212 of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1635a); and
						(B)a producer of a
			 specialty crop, as that term is defined in section 3 of the Specialty Crops
			 Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465).
					(3)StateThe term State means any of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, and any other
			 territory or possession of the United States.
				
